Andrew I. Hamelsky
7 Times Square, Suite 2900 | New York, NY 10036-6524
Direct 212.368.7206 | Fax 201.368.7246
hamelskya@whiteandwilliams.com | whiteandwilliams.com



February 24, 2020

By ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re:      Hazan v. Unum Group
         Civil No.: 1:19-cv-06954

Dear Judge Furman:

This office represents Defendant, Unum Group (“Unum”) in this action. This letter is
respectfully submitted to request an adjournment of the upcoming pre-trial conference, currently
scheduled for March 4, 2020 at 2:45 p.m.

The parties just became aware of the new date of the conference today, by ECF Doc. No. 25.
The reason for this request is that I will be attending a court-ordered mediation on March 4, 2020
and March 5, 2020 in the matter St. Peter’s University Hospital, Inc. v. Horizon Healthcare
Services, Inc., Docket No. MID-C-192-15, before Retired Superior Court Judge Travis Francis in
Morristown, New Jersey. Please note that I will also be out of state from March 15, 2020
through March 19, 2020. Therefore, I respectfully request that the pre-trial conference be
adjourned as I am unable to attend on the currently scheduled date.

This is Unum’s first request for an adjournment of the pre-trial conference. Counsel for plaintiff
has consented to this request. There are no other currently scheduled appearances before Your
Honor, however the parties are scheduled for a mediation before Magistrate Judge Lehrburger on
March 2, 2020.
                       Application GRANTED. The conference is hereby ADJOURNED to March
                       25, 2020 at 3:15 p.m. The Clerk of Court is directed to terminate ECF No.
                       27. SO ORDERED.



                                                               February 24, 2020

                     Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
24202451v.1
Hon. Jesse M. Furman
February 24, 2020
Page 2


Respectfully submitted,
WHITE AND WILLIAMS LLP




Andrew I. Hamelsky


cc:

Eric Davis, Esq.
Jelani K. Asante, Esq.




24202451v.1
